UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11398 CPI AEROSTRUCTURES, INC. (Exact name of registrant as specified in its charter) New York 11-2520310 (State or other jurisdiction (IRS Employer Identification Number) of incorporation or organization) 91 Heartland Blvd., Edgewood, NY (Address of principal executive offices) (zip code) (631) 586-5200 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o⁭ No x As of August 1, 2014 the number of shares of common stock, par value $.001 per share, outstanding was 8,483,112. INDEX Part I - Financial Information Item 1 – Condensed Financial Statements Condensed Balance Sheets as of June 30, 2014 (Unaudited) and 3 December 31, 2013 Condensed Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months ended June 30, 2014 (Unaudited) and 2013 (Unaudited) 4 Condensed Statement of Shareholders’ Equity for the Six Months 5 ended June 30, 2014 (Unaudited) and 2013 (Unaudited) Condensed Statements of Cash Flows for the Six Months ended June 30, 2014 6 (Unaudited) and 2013 (Unaudited) Notes to Condensed Financial Statements (Unaudited) 7 Item 2 – Management’s Discussion and Analysis of Financial Condition 13 and Results of Operations Item 3 – Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 – Controls and Procedures 20 Part II -Other Information Item 1 – Legal Proceedings 21 Item 1A – Risk Factors 21 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 – Defaults Upon Senior Securities 22 Item 4 – Mine Safety Disclosures 22 Item 5 – Other Information 22 Item 6 – Exhibits 22 Signatures 22 Exhibits 23 Part I - Financial Information Item 1 – Financial Statements CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) (Note 1) ASSETS Current Assets: Cash Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment, net Recoverable and deferred income taxes Other assets Total Assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable Accrued expenses Accured losses on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts Current portion of long-term debt Line of credit Income tax payable Deferred income taxes Total current liabilities Long-term debt, net of current portion Deferred income taxes Other liabilities Total Liabilities Shareholders’ Equity: Common stock - $.001 par value; authorized 50,000,000 shares, 8,483,112 and 8,410,493 shares, respectively, issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity See Notes to Condensed Financial Statements 3 CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Revenue Cost of Sales Gross profit (loss) Selling, general and administrative expenses Income (loss) from operations Interest expense Income (loss) before provision for (benefit from) income taxes Provision for ( benefit from) income taxes Net income (loss) Other comprehensive income (loss), net of tax - Change in unrealized gain (loss) - interest rate swap Comprehensive income (loss) Income (loss) per common share- basic Income (loss) per common share - diluted Shares used in computing income (loss) per common share: share: Basic Diluted See Notes to Condensed Financial Statements 4 STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance at January 1, 2013 Net Income Change in unrealized loss from interest rate swap Common stock issued upon exercise of options 2,645 3 Tax provision for stock option exercise Common stock issuedas bonus 18 Stock compensation expense Balance at June 30, 2013 Balance at January 1, 2014 Net loss Change in unrealized loss from interest rate swap Common stock issued upon exercise of options, net of cashless exercise 72,619 73 447,678 447,751 Tax benefit of stock option exercise Stock compensation expense Balance at June 30, 2014 See Notes to Condensed Financial Statements 5 CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, Cash flows from operating activities: Net income (loss) Adjustments to reconcile net income (loss)to net cash used in operating activities: Depreciation and amortization Deferred rent Stock compensation Deferred income taxes Tax benefit from stock option plans Changes in operating assets and liabilities: Increase in accounts receivable (Increase) decreasein costs and estimated earnings in excess of billings on uncompleted contracts Increase in prepaid expenses and other assets Decrease in accounts payable andaccrued expenses Decrease in billings in excess of costs and estimated earnings on uncompleted contracts Increase in accrued loss on uncompleted contracts Increase (decrease) in income taxes payable Net cash used in operating activities Cash used in investing activities - purchase of plant and equipment Cash flows from financing activities: Payments on long-term debt Proceeds from line of credit Payments on line of credit Proceeds from exercise of stock options Tax benefit from stock option plans Net cash provided by financing activities Netdecrease in cash Cash at beginning of period Cash at end of period Supplemental disclosures of cash flow information: Noncash investing and financing activities: Common stock issued as bonus $ Cash paid during the period for: Interest Income taxes See Notes to Condensed Financial Statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1.INTERIM FINANCIAL STATEMENTS The condensed financial statements of CPI Aerostructures, Inc. (the “Company”) as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. The condensed balance sheet at December 31, 2013 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. All adjustments that, in the opinion of management, are necessary for a fair presentation for the periods presented have been reflected as required by the SEC. Such adjustments are of a normal, recurring nature. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The results of operations for interim periods are not necessarily indicative of the operating results to be expected for the full year or any other interim period. The Company maintains its cash in two financial institutions.The balances are insured by the Federal Deposit Insurance Corporation.From time to time, the Company’s balances may exceed these limits.As of June 30, 2014, the Company had approximately $1,760,000 of uninsured balances.The Company limits its credit risk by selecting financial institutions considered to be highly credit worthy. The Company recognizes revenue from the Company’s contracts over the contractual period under the percentage-of-completion (“POC”) method of accounting.Under the POC method of accounting, sales and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at the completion of the contract.Recognized revenues that will not be billed under the terms of the contract until a later date are recorded as an asset captioned “Costs and estimated earnings in excess of billings on uncompleted contracts.”Contracts where billings to date have exceeded recognized revenues are recorded as a liability captioned “Billings in excess of costs and estimated earnings on uncompleted contracts.”Changes to the original estimates may be required during the life of the contract.Estimates are reviewed monthly and the effect of any change in the estimated revenue or gross margin percentage for a contract is reflected in revenue or cost of sales in the period the change becomes known.The use of the POC method of accounting involves considerable use of estimates in determining revenues, costs and profits and in assigning the amounts to accounting periods.As a result, there can be a significant disparity between earnings (both for accounting and tax purposes) as reported and actual cash received by us during any reporting period.We continually evaluate all of the issues related to the assumptions, risks and uncertainties inherent with the application of the POC method of accounting; however, we cannot assure you that our estimates will be accurate.If our estimates are not accurate or a contract is terminated, we will be forced to adjust revenue in later periods. Furthermore, even if our estimates are accurate, we may have a shortfall in our cash flow and we may need to borrow money, or seek access to other forms of liquidity, to fund our work in process or to pay taxes until the reported earnings materialize as actual cash receipts. When adjustments are required for the estimated total revenue on a contract, these changes are recognized with an inception-to-date effect in the current period. Also, when estimates of total costs to be incurred exceed estimates of total revenue to be earned, a provision for the entire loss on the contract is recorded in the period in which the loss is determined. For the quarterly period ended June 30, 2014, the Company adjusted the estimated total revenue and recorded a loss on its Wing Replacement Program (“WRP”) for the U.S. Air Force’s A-10 Thunderbolt aircraft (“A-10”). The long term future of the A-10 has been uncertain since March 2014 when the U.S. Department of Defense released its 2015 Budget Request that called for the retirement of the entire A-10 fleet.More recent events have led the Company to conclude that our A-10 WRP will likely not continue to the full 242 aircraft as anticipated at the start of the program.The 2015 Department of Defense Appropriations Act passed by the United States House of Representatives on June 20, 2014 provides no funding for A-10 operations in U. S. Government fiscal year 2015 that commences October 1, 2014.Further, this bill rescinds funding from the 2014 U. S. Department of Defense Budget that was to have been used for the procurement of additional wings for the A-10.The Company has no information to support a different conclusion. Because of the probable termination of the Company’s A-10 WRP, the Company has reduced its revenue estimates with respect to this program by approximately 41%.This change in estimate results in an approximate cumulative $44.7 million decrease in revenue from the inception of the program in 2008 through June 30, 2014, all of which is recorded in the quarter ended June 30, 2014.Also, the uncertainty of the future of the A-10 aircraft has impacted the Company’s ability to achieve program cost reductions at suppliers. Accordingly, in addition to the $44.7 million adjustment to revenue, we have recorded a $2.6 million adjustment to cost of sales on the A-10 WRP. In May 2014, the FASB issued Accounting Standards Update No. 2014-09 (ASU 2014-09), Revenue from Contracts with Customers (Topic 606) , which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. ASU 2014-09 will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. The new standard is effective for annual and interim periods in fiscal years beginning after December 15, 2016. Early application is not permitted. ASU 2014-09 is effective for our first quarter of fiscal year 2017 using either the retrospective or cumulative effect transition method. We are evaluating the effect that ASU 2014-09 will have on our financial statements and related disclosures. We have not yet selected a transition method nor have we determined the effect of the standard on our ongoing financial reporting. 2. STOCK-BASED COMPENSATION The Company accounts for compensation expense associated with stock options based on the fair value of the options on the date of grant. The Company’s net loss for the three and six months ended June 30, 2014 includes approximately $103,000 and $206,000, respectively, of non-cash compensation expense related to the Company’s stock options.The non-cash compensation expense related to all of the Company’s stock-based compensation arrangements is recorded as a component of selling, general and administrative expenses. The estimated fair value of each option award granted was determined on the date of grant using the Black-Scholes option valuation model.No options were granted during the three months ended June 30, 2014 and 2013.The following weighted-average assumptions were used for the options granted during the six months ended June 30, 2014 and 2013: 7 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Risk-free interest rate 1.45% 0.72% Expected volatility 102% 106% Dividend yield 0% 0% Expected option term 5 years 5 years A summary of the status of the Company’s stock option plans as of June 30, 2014 and changes during the six months ended June 30, 2014 is as follows: Weighted average Exercise Price Weighted average remaining contractual term (in years) Aggregate Intrinsic Value Options Outstanding at beginning of period Granted Exercised Outstanding and vested at end of period Options to acquire 36,292 shares of common stock were granted on January 1, 2014 to members of our board of directors as part of their normal compensation.Of the 36,292 options granted on January 1, 2014, 9,075 vested immediately, 9,073 vested on April 1, 2014, 9,073 vest on July 1, 2014 and 9,071 vest on October 1, 2014. During the six months ended June 30, 2014, 50,000 stock options were exercised for cash resulting in proceeds to the Company of $447,751.During the same period 80,000 options were exercised, pursuant to provisions of the stock option plan, where the Company received no cash and 57,381 shares of its common stock in exchange for the 80,000 shares issued in the exercise.The 57,381 shares that the Company received were valued at $727,072, the fair market value of the shares on the dates of exercise. The intrinsic value of all options exercised during the six months ended June 30, 2014 and 2013 was approximately $513,000 and $26,300, respectively.The intrinsic value of all options exercised during the three months ended June 30, 2014 and 2013 was approximately $99,000 and zero, respectively. 3.DERIVATIVE INSTRUMENTS AND FAIR VALUE Our use of derivative instruments has been to hedge interest rates. These derivative contracts are entered into with a financial institution.We do not use derivative instruments for trading purposes and we have procedures in place to monitor and control their use. We record these derivative financial instruments on the condensed balance sheets at fair value.For derivative instruments that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income (loss) and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Any ineffective portion of the gain or loss on the derivative instrument for a cash flow hedge is recorded in the results of operations immediately.For derivative instruments not designated as hedging instruments, the gain or loss is recognized in the results of operations immediately. In March 2012, the Company entered into interest rate swaps with the objective of reducing our exposure to cash flow volatility arising from interest rate fluctuations associated with certain debt.The notional amount, maturity date, and currency of these contracts match those of the underlying debt.The Company has designated these interest rate swap contracts as cash flow hedges.The Company measures ineffectiveness by comparing the cumulative change in the forward contact with the cumulative change in the hedged item.No material ineffectiveness was recognized in the quarter ended June 30, 2014.As of June 30, 2014 and December 31, 2013, we had a net deferred loss associated with cash flow hedges of approximately $25,000 and $32,000, respectively, due to the interest rate swap which has been included in Other Liabilities. As a result of the use of derivative instruments, the Company is exposed to risk that the counterparties may fail to meet their contractual obligations.Recent adverse developments in the global financial and credit markets could negatively impact the creditworthiness of our counterparties and cause one or more of our counterparties to fail to perform as expected.To mitigate the counterparty credit risk, we only enter into contracts with carefully selected major financial institutions based upon their credit ratings and other factors, and continually assess the creditworthiness of counterparties.To date, all counterparties have performed in accordance with their contractual obligations. Fair Value At June 30, 2014 and December 31, 2013, the fair values of cash, accounts receivable, accounts payable and accrued expenses approximated their carrying values because of the short-term nature of these instruments. June 30, 2014 Carrying Amount Fair Value Debt Short-term borrowings and long-term debt December 31, 2013 Carrying Amount Fair Value Debt Short-term borrowings and long-term debt We estimated the fair value of debt using market quotes and calculations based on market rates. 8 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) The following table presents the fair values of those financial liabilities measured on a recurring basis as of June 30, 2014 and December 31, 2013: Fair Value Measurements June 30, 2014 Description Total Quoted Prices in Active Markets for Identical assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Interest Rate Swap, net $ 24,975 $ 24,975 Total $ 24,975 $ 24,975 Fair Value Measurements December 31, 2013 Description Total Quoted Prices in Active Markets for Identical assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Interest Rate Swap, net Total The fair value of the Company’s interest rate swaps was determined by comparing the fixed rate set at the inception of the transaction to the “replacement swap rate,” which represents the market rate for an offsetting interest rate swap with the same notional amounts and final maturity date.The market value is then determined by calculating the present value of the interest differential between the contractual swap and the replacement swap. As of June 30, 2014 and December 31, 2013, $24,975and $31,992, respectively, was included in Other Liabilities related to the fair value of the Company’s interest rate swap, and $16,483 and $21,115, respectively, net of tax of $8,492 and $10,877, was included in Accumulated Other Comprehensive Loss. 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 4. COSTS AND ESTIMATED EARNINGS ON UNCOMPLETED CONTRACTS Costs and estimated earnings in excess of billings on uncompleted contracts consist of: June 30, 2014 U.S Government Commercial Total Costs incurred on uncompleted contracts Estimated earnings Sub-total Less billings to date Costs and estimated earningsin excess of billings on uncompleted contracts $42,640,670 $30,576,481 $73,217,151 December 31, 2013 U.S. Government Commercial Total Costs incurred on uncompleted contracts Estimated earnings Sub-total Less billings to date Costs and estimated earnings in excess of billings on uncompleted contracts The above amounts are included in the accompanying balance sheets under the following captions at June 30, 2014 and December 31, 2013: June 30, 2014 December 31, 2013 Costs and estimated earnings in excess of billings on uncompleted contracts $ 73,560,852 $ 112,597,136 Billings in excess of costs and estimated earnings on uncompleted contracts Totals $ 73,217,151 $ 112,320,966 U.S. Government Contracts includes contracts directly with the U.S. Government and Government subcontracts. Revisions in the estimated gross profits on contracts and contract amounts are made in the period in which the circumstances requiring the revisions occur. During the six months ended June 30, 2014 and 2013, the effect of such revisions in total estimated contract profits resulted in a decrease to the total gross profit to be earned on the contracts of approximately $41,820,000 and $2,797,000, respectively, from that which would have been reported had the revised estimates been used as the basis of recognition of contract profits in prior years. Approximately 95% of the decrease in the six months ended June 30, 2014 is the result of a change in estimate on the Company's A-10 program, discussed in Note 1. Although management believes it has established adequate procedures for estimating costs to complete on uncompleted open contracts, it is possible that additional significant costs could occur on contracts prior to completion. 10 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 5. INCOME PER COMMON SHARE Basic income (loss) per common share is computed using the weighted average number of common shares outstanding.Diluted income (loss) per common share for the three and six month periods ended June 30, 2014 and 2013 is computed using the weighted-average number of common shares outstanding adjusted for the incremental shares attributed to outstanding options to purchase common stock. No incremental shareswere used in the calculation of diluted income per common share in both the three and six month period ended June 30, 2014, as the effect of incremental shares would be anti-dilutive.Incremental shares of 64,202 were used in the calculation of diluted income per common share in both the three and six months ended June 30, 2013. Incremental shares of 239,734 were not included in the diluted earnings per share calculations for both the three and six month period ended June 30, 2013 as their exercise price was in excess of the Company’s average stock price for the respective period and, accordingly, these shares are not assumed to be exercise for the diluted earnings per share calculation, as they would be anti-dilutive. 6. LINE OF CREDIT On December 5, 2012, the Company entered into an Amended and Restated Credit Agreement (“Restated Agreement”) with Sovereign Bank, now called Santander Bank, N.A. (“Santander”), as the sole arranger, administrative agent and collateral agent and Valley National Bank.The Restated Agreement provides for a revolving credit loan commitment of $35 million. As of June 30, 2014, the Company was not in compliance with the net income financial covenant contained in the “Restated Agreement”, which non-compliance has been waived by our lenders (the "Waiver").On August 6, 2014, the Company entered into an amendment and waiver to the Restated Agreement which, among other things, provided for the Waiver and the repayment of revolving credit loans if and to the extent that the Company receives contract reimbursement payments with respect to our A-10 WRP. As of June 30, 2014, the Company had $29.85 million outstanding under the “Restated Agreement” bearing interest at 3.25%. The Santander Revolving Facility and term loan under the Restated Agreement are secured by all our assets. 11 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 7.LONG-TERM DEBT On March 9, 2012, the Company obtained a $4.5 million term loan from Santander to be amortized over five years (the “Santander Term Facility”). Santander Term Facility was used to purchase tooling and equipment for new programs.Santander Term Facility bears interest at the lower of LIBOR plus 3% or Santander Bank’s prime rate. Additionally, the Company and Santander Bank entered into a five year interest rate swap agreement, in the notional amount of $4.5 million.Under the interest rate swap, the Company pays an amount to Santander Bank representing interest on the notional amount at a fixed rate of 4.11% and receives an amount from Santander Bank representing interest on the notional amount of a rate equal to the one-month LIBOR plus 3%.The effect of this interest rate swap will be the Company paying a fixed interest fixed rate of 4.11% over the term of the Santander Term Facility. The maturities of long-term debt are as follows: Twelve months ending June 30, Thereafter In addition to the Santander Term Facility, included in long-term debt are capital leases and notes payable of $204,204, including a current portion of $76,981. 8.INCOME TAXES Benefit from income taxes was $15,215,000 and $14,435,000 for the three and six months ended June 30, 2014, respectively.These benefits result from the Company’s ability to carry back federal and state tax losses to prior periods and recover previously paid taxes.In addition, the Company will be able to carry forward losses that could not be carried back to prior years, to reduce taxable incomein future periods.The benefit for both the carry back and net operating loss carry forward are recorded as a component of non-current Deferred Tax Assets.Provision for income taxes for the three and six months ended June 30, 2013 was at the Company’s historic effective tax rate of approximately 31%. 9.MAJOR CUSTOMERS During the six months ended June 30, 2014, the Company’s three largest commercial customers accounted for 29%, 21% and 15% of revenue, respectively.During the six months ended June 30, 2013, the Company’s three largest commercial customers accounted for 27%, 22% and 19% of revenue, respectively.In addition, during the six months ended June 30, 2014 and 2013, 1% of revenue was directly from the U.S. Government. The percentages of revenue for the 2014 are computed prior to the change in estimate adjustment to revenue discussed in Note 1. At June 30, 2014, 27%, 26%, 14% and 9% of Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts were from thefour largest commercial customers.At December 31, 2013, 40%, 17%, 16% and 10% of Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts were from the Company’s four largest commercial customers. At June 30, 2014 and December 31, 2013, less than 1% of Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts were direct from the U.S. Government. At June 30, 2014, 29%, 29% and 12% of our accounts receivable were from our three largest commercial customers.At December 31, 2013, 28%, 24% and 20% of accounts receivable were from our three largest commercial customers. 12 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the Company’s Condensed Financial Statements and notes thereto contained in this report. Forward Looking Statements When used in this Form 10-Q and in future filings by us with the Securities and Exchange Commission, the words or phrases “will likely result,” “management expects” or “we expect,” “will continue,” “is anticipated,” “estimated” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Readers are cautioned not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.The risks are included in Item 1A - Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2013 and Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Form 10-Q.We have no obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect anticipated or unanticipated events or circumstances occurring after the date of such statements. Business Operations We are a manufacturer of structural aircraft parts for fixed wing aircraft and helicopters in both the commercial and defense markets.Within the global aerostructure supply chain, we are either a Tier 1 supplier to aircraft Original Equipment Manufacturers (“OEMs”) or a Tier 2 subcontractor to major Tier 1 manufacturers.We also are a prime contractor to the U.S. Department of Defense, primarily the Air Force.In conjunction with our assembly operations, we provide engineering, program management, supply chain management, and Maintenance Repair & Overhaul (“MRO”) services. Marketing and New Business From the beginning of the current fiscal year through June 30, 2014, we received approximately $19.2 million of new contract awards, which included approximately $0.47 million of government subcontract awards and approximately $18.7 million of commercial subcontract awards, compared to a total of $13.2 million of new contract awards, of all types, in the same period last year. 13 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Backlog We produce custom assemblies pursuant to long-term contracts and customer purchase orders.Backlog consists of aggregate values under such contracts and purchase orders, excluding the portion previously included in operating revenues on the basis of percentage of completion accounting, and including estimates of future contract price escalation.Substantially all of our backlog is subject to termination at will and rescheduling, without significant penalty.Funds are often appropriated for programs or contracts on a yearly or quarterly basis, even though the contract may call for performance that is expected to take a number of years.Therefore, our funded backlog does not include the full value of our contracts.Our total backlog as of June 30, 2014 and December 31, 2013 was as follows: Backlog (Total) June 30, December 31, 2013 Funded $110,431,000 Unfunded Total Approximately 00%of the total amount of our backlog at June 30, 2014 was attributable to government contracts.Our backlog attributable to government contracts at June 30, 2014 and December 31, 2013 was as follows: Backlog (Government)
